IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael Dombroski and Elizabeth           :
Dombroski, husband and wife,              :
                  Appellants              :
                                          :
           v.                             : No. 1050 C.D. 2018
                                          :
Dallas Township Zoning Hearing            :
Board and Alan Pugh and Brenda            :
Pugh, husband and wife                    :


                                    ORDER

            NOW, July 8, 2019, having considered appellees’ application for

reargument and appellants’ answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge